Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 1 of 6 PageID 12050




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION


    SIEMENS ENERGY, INC., a Delaware                 )
    corporation                                      )
                                                     )
                             Plaintiff,              )
                                                     )
    v.                                               )        Case No. 6:17-cv-171-Orl-40LRH
                                                     )
    MIDAMERICA C2L INCORPORATED, a                   )
    Nevada corporation,                              )
                                                     )
                             Defendant.              )
                                                     )
                                                     )
                                                     )

            PLAINTIFF SIEMENS ENERGY, INC.’S MOTION TO STRIKE AND
                          MEMORANDUM IN SUPPORT

           Plaintiff Siemens Energy, Inc. (“Siemens”) hereby moves for an Order striking

    Defendant MidAmerica C2L Incorporated’s (“C2L”) Revised Exhibit List filed on February

    26, 2020. (DNs 243, 243-1.) Siemens’ motion is based on the grounds that C2L’s Revised

    Exhibit List violates the Court’s Order granting Siemens’ motions in limine and the Court’s

    instruction to the parties to revise their exhibit lists in view of the Court’s rulings. (See DNs

    237; 238 at 17:23-25.)

           Among other things, the Court granted Siemens’ motions in limine, excluding evidence

    of, among other things, non-pleaded, dismissed, released, previously rejected and/or

    summarily adjudicated theories and claims, including evidence of the following:

           x       Siemens’ alleged failure to inform and provide Secure with
                   improvements to its coal gasification equipment technology;

           x       alleged defect, misrepresentation, concealment or failure to inform
                   based on experiences at the NCPP Project in China;



                                                  -1-
Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 2 of 6 PageID 12051




               x          alleged defects regarding pin lengths and cooling screens in the
                          gasification equipment;

               x          alleged defective gasifiers;

               x          alleged burner modifications as a result of alleged oxidation problems;

               x          alleged false representations made by Siemens regarding the need for a
                          new or updated Basic Engineering and Design Package (“BEDP”) and
                          outdated SIS and control systems;

               x          assertion that the 500 megawatt technology was not completely mature
                          and Siemens did not have the wherewithal to perfect the technology in
                          2007;

               x          alleged failure to inform Secure of the existence or any details of
                          improvements to the coal gasification equipment and technology,
                          including an updated BEDP; and


               x          alleged failure to provide Secure with an update BEDP

    (See DNs 230, 237, 203.)

               The Court determined that any evidence directed to these theories, arguments and/or

    defenses should be excluded because they were not pled, not relevant, and not a proper defense.

    (See DN 238 at 11-12.) The Court also excluded evidence of, among other things, Siemens’

    alleged breach of Section 5.1 of the 2012 License and Service Agreement and SEC activity

    and/or complaints against Siemens-related companies and/or their employees. (DNs 230, 237.)

    The Court then directed the parties to re-do their exhibit lists in light of the motion in limine

    rulings. (DN 238 at 17:23-25.)

               Following the Court’s rulings, on February 11, Siemens contacted C2L to schedule a

    date to exchange revised exhibit lists, but C2L failed to respond. C2L ignored Siemens

    repeated follow-up attempts (see Exhibit A hereto), until yesterday, when it filed its Revised



                                                         -2-
    NG-EF2ZLUYJ 01632 025661 000054 4811-2417-0678.1

    02/27/2020 3:07 PM
Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 3 of 6 PageID 12052




    Exhibit List. At the threshold, C2L removed only 45 of the 209 exhibits it originally listed

    More troubling, however, is that C2L’s Revised Exhibit List simply re-organized its remaining

    exhibits into two categories of exhibits: one list of “exhibits [] intended to be used at trial,”

    and another list of exhibits that “[C2L] does not presently intend to employ [] at trial but

    reserves the right to use [] in the event an issue is presented at trial pertains to one of these

    exhibits.” (DN 243-1 at 1, 5.) Both lists are replete with evidence that has already been

    excluded.

               C2L’s attempt to backdoor evidence that the Court has excluded by putting it on a

    “reserve the right to use” list is contrary to the Court’s instructions and prejudicial to Siemens

    as it prepares for trial. By way of example only, C2L continues to include as exhibits evidence

    of an SEC Complaint against a different Siemens entity, and an SEC press release—both of

    which were excluded in connection with Siemens’ motions in limine. (See DN 243-1 at 5,

    DTX23 and 24; DN 230, 237). And there are scores of exhibits relating to the NCPP project.

    (See, e.g., DN 243-1 at 5-19, listing multiple “NCPP Monthly Executive Report[s]”, “NCPP

    Expediting/Quality Report[s]” and NCPP-related emails, presentations and letters, including

    DTX26, DTX26-1, DTX27, DTX28, DTX28-1, DTX28-2, DTX 28-3, DTX28-4, DTX28-5,

    DTX28-6, DTX28-7, DTX28-8, DTX28-9, DTX29-1, DTX29-2, DRX29-4, DTX29-5,

    DTX30, DTX30-1, DTX31, DTX32, DX35, DTX35-1, DTX36-1, DTX40-1, DTX40-3,

    DTX41-1, DTX41-2, DTX42, DX43, DTX45-1 DTX46, DTX47, DTX48, DTX65, DTX67,

    DTX71, DTX72, DX73, DTX79, DTX84, DTX117, DTX123).

               Moreover, C2L’s list of “exhibits [it] intend[s] to be use[] at trial” is equally improper.

    Again, there are multiple exhibits relating to the NCPP project, alleged defects and alleged



                                                        -3-
    NG-EF2ZLUYJ 01632 025661 000054 4811-2417-0678.1

    02/27/2020 3:07 PM
Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 4 of 6 PageID 12053




    failures to provide improvements. (See 243-1 at 1-4). In fact, Secure and C2L introduced

    many of these NCPP-related exhibits in connection with their attempts to prove alleged

    “defects”, oppose the exclusion of Dr. Kosstrin, and oppose summary judgment – all of which

    failed. The table below is illustrative:

                 C2L’s Revised Exhibit List                  DN #

                 DTX33                                       161-9

                 DTX36                                       158-30

                 DTX50                                       197-37

                 DTX68                                       197-37

                 DTX69                                       161-14; 197-40

                 DTX69-1                                     158-24; 161-15

                 DTX69-2                                     146-40; 158-7

                 DTX75                                       197-43

                 DTX76                                       197-44

                 DTX78                                       146-41; 158-9

                 DTX91                                       161-16

                 DTX97                                       161-8

                 DTX98                                       146-44; 158-17

                 DTX109                                      161-20; 197-49

                 DTX110                                      146-49; 158-10

                 DTX112-3                                    146-50; 158-31; 197-51



                                                       -4-
    NG-EF2ZLUYJ 01632 025661 000054 4811-2417-0678.1

    02/27/2020 3:07 PM
Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 5 of 6 PageID 12054




                 DTX116                                                     158-15; 161-21; 197-52

               C2L should not be attempting to re-litigate and re-hash issues that it has previously

    lost. At the Final Pre-Trial Conference, the Court again reminded C2L that this was improper.

    C2L’s violation of the Court’s orders has prejudiced Siemens’ preparations for trial. An Order

    striking the entirety of C2L’s Revised Exhibit List is warranted 1.

    Dated: February 27, 2020
                                                             Respectfully submitted,



                                                       By:   /s/ Robert W. Thielhelm, Jr.
                                                             Robert W. Thielhelm, Jr.
                                                             Florida Bar No. 889679
                                                             Baker & Hostetler LLP
                                                             SunTrust Center, Suite 2300
                                                             200 South Orange Avenue
                                                             Orlando, FL 32801-3432
                                                             Telephone: 407.649.4000
                                                             Facsimile: 407.841.0168
                                                             Email: rthielhelm@bakerlaw.com

                                                             Scott D. Baker (admitted pro hac vice)
                                                             Jonah Mitchell (admitted pro hac vice)
                                                             Adaline J. Hilgard (admitted pro hac vice)
                                                             Christopher J. Pulido (admitted pro hac vice)
                                                             Reed Smith LLP
                                                             101 Second Street, Suite 1800
                                                             San Francisco, CA 94105-3659
                                                             Telephone: 415.543.8700
                                                             Facsimile: 415.391.8269
                                                             Email: sbaker@reedsmith.com
                                                             Email: jmitchell@reedsmith.com
                                                             Email: ahilgard@reedsmith.com
                                                             Email: cpulido@reedsmith.com

                                                             Counsel for Siemens Energy, Inc.




    1
     In the event the Court denies Siemens’ Motion to Strike, Siemens will be filing its revised
    objections to C2L’s Revised Exhibit List.

                                                                   -5-
    NG-EF2ZLUYJ 01632 025661 000054 4811-2417-0678.1

    02/27/2020 3:07 PM
Case 6:17-cv-00171-PGB-LRH Document 247 Filed 02/27/20 Page 6 of 6 PageID 12055




                                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on February 27, 2020, a true and correct copy of the
    foregoing was submitted to the Clerk of Court using the CM/ECF system, which will send a
    notice of electronic filing to the following listed counsel:

    Robert L. Devereux
    Jeffrey R. Schmitt
    Danna McKitrick, P.C.
    7701 Forsyth Blvd., Suite 800
    St Louis, MO 63105
    Telephone: (314) 726-1000
    Fax: (314) 725-6592
    Email: rdevereux@dmfirm.com
    Email: jschmitt@dmfirm.com

    Walter A. Ketcham , Jr.
    Grower, Ketcham, Eide, Telan & Meltz, PA
    901 N Lake Destiny Rd., Suite 450
    PO Box 538065
    Orlando, FL 32853-8065
    Telephone: (407) 423-9545
    Fax: (407) 425-7104
    Email: enotice@growerketcham.com



               DATED: February 27, 2020.


                                                             /s/ Robert W. Thielhelm, Jr.
                                                             Robert W. Thielhelm, Jr.




                                                           -6-
    NG-EF2ZLUYJ 01632 025661 000054 4811-2417-0678.1

    02/27/2020 3:07 PM
